Case: 19-40852     Document: 00515695076          Page: 1    Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-40852                         January 5, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Earl Snell, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:16-CR-85-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant David Earl Snell, Jr., was convicted by a jury of
   conspiracy to possess with the intent to distribute methamphetamine, in
   violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A) (Count One);
   conspiracy to possess with the intent to distribute cocaine, in violation of §§


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40852      Document: 00515695076          Page: 2   Date Filed: 01/05/2021




                                    No. 19-40852


   846, 841(a)(1), 841(b)(1)(C) (Count Two); and conspiracy to possess with
   the intent to distribute cocaine base, in violation of §§ 846, 841(a)(1),
   841(b)(1)(C) (Count Three). He was sentenced to concurrent sentences of
   151 months of imprisonment as to each count and concurrent five-year terms
   of supervised release. Snell argues on appeal that his conviction as to Count
   One should be reversed because there was insufficient evidence to prove that
   he knew or should have reasonably known that the conspiracy involved a
   quantity of methamphetamine in excess of the § 841(b)(1)(A) threshold.
          Because he moved for a judgment of acquittal at the close of the
   Government’s case and rested without introducing any evidence, Snell has
   properly preserved his sufficiency claim for appellate review. See United
   States v. Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995). When considering
   the sufficiency of the evidence, this court evaluates all evidence, “whether
   circumstantial or direct, in the light most favorable to the [g]overnment[,]
   with all reasonable inferences to be made in support of the jury’s verdict.”
   United States v. Terrell, 700 F.3d 755, 760 (5th Cir. 2012) (internal quotation
   marks and citation omitted). We will uphold the verdict if “any rational trier
   of fact could have found the essential elements of the crime beyond a
   reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th
   Cir. 2014) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
          Testimony at trial established that Snell purchased approximately
   1440 grams of methamphetamine from coconspirators for redistribution
   during the timeframe charged in the indictment. The criminal history of
   these witnesses and possible motives for testifying were brought out at trial.
   The jury’s verdict, however, demonstrates that it found the witnesses to be
   credible. Snell has failed to demonstrate that the testimony was “incredible
   as a matter of law.” United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir.
   1994). Thus, we will not disturb the jury’s findings. See United States v.
   Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008). When the evidence is



                                         2
Case: 19-40852      Document: 00515695076           Page: 3     Date Filed: 01/05/2021




                                     No. 19-40852


   viewed in the light most favorable to the Government, it sufficiently
   establishes that Snell knew or should have known that the conspiracy
   involved the requisite amount of methamphetamine. See United States v.
   Haines, 803 F.3d 713, 739-41 (5th Cir. 2015); Terrell, 700 F.3d at 760. Snell’s
   related challenge to the jury instructions, which he did not raise in the district
   court, is unpersuasive. See United States v. Fairley, 880 F.3d 198, 208 (5th
   Cir. 2018).
          Snell also challenges the district court’s drug quantity calculation at
   sentencing. He contends that the district court erred by attributing to him
   the entire amount of methamphetamine involved in the conspiracy, rather
   than making an individualized finding. This court reviews the district court’s
   determination of the drug quantity for clear error and will affirm the finding
   so long as it is “plausible in light of the record as a whole.” United States v.
   Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (internal quotation marks and
   citations omitted).
          The district court’s drug quantity determination was based on
   officers’ interviews with Snell’s coconspirators, confidential informants, and
   trial testimony that detailed transactions Snell conducted during the course
   of the conspiracy. Thus, the information upon which the district court based
   its drug-quantity findings had sufficient indicia of reliability. See United
   States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006); United States v. Alford,
   142 F.3d 825, 832 (5th Cir. 1998). Because Snell failed to offer any rebuttal
   evidence as to those facts, which were contained in the presentence report,
   he fails to show clear error on the part of the district court in adopting its
   findings. See United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012).
          AFFIRMED.




                                           3